DAUKSCH, Judge.
The evidence to support the conviction of rape was legally insufficient and the trial court should have granted Defendant’s Motion for judgment of acquittal. Hollis v. *898State, 27 Fla. 387, 9 So. 67 (1891); Bowden v. State, 152 Fla. 715, 12 So.2d 887 (1943); Johnson v. State, 118 So.2d 806 (Fla. 2d DCA 1960); O'Bryan v. State, 324 So.2d 713 (Fla. 1st DCA 1976).
The Judgment and Sentence are reversed with directions to discharge the Appellant.
REVERSED with directions.
CROSS and DOWNEY, JJ., concur.